Exhibit 10.1

AMENDMENT NO. 7 TO LEASE

THIS AGREEMENT made this 22nd day of July, 2011, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, as Lessee located at 2841-2931 Old State Route 73,
Wilmington, Ohio 45177.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003, November 11, 2006, October 13, 2009, February 5,
2010 and May 20, 2010, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term and revise rent.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective December 1, 2011, the term of this Lease shall be extended for an
additional one (1) year, for a total term of nineteen (19) years, two
(2) months, commencing October 1, 1993 and ending November 30, 2012, both dates
inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Leased Premises and that the Lease is valid and presently in full force and
effect. Lessee accepts the Premises in its present “as is” condition.

3. Article 3. RENT. shall be revised as follows.

For the period commencing December 1, 2011 and ending November 30, 2012, the
Lessee shall pay to the Lessor as Annual Rent for the Leased Premises the sum of
FOUR HUNDRED SIXTY-ONE THOUSAND EIGHT HUNDRED TWENTY-THREE AND 96/100 DOLLARS
($461,823.96) which shall be paid in equal monthly installments of THIRTY-EIGHT
THOUSAND FOUR HUNDRED EIGHTY-FIVE AND 33/100 DOLLARS ($38,485.33), due and
payable on the first day of each month, in advance, without demand.

 

1



--------------------------------------------------------------------------------

Checks should be made payable to EWE Warehouse Investments V, Ltd. and sent c/o
Easton & Associates, 10165 N.W. 19th Street, Miami, Florida 33172. Said rent
shall be paid to the Lessor, or to the duly authorized agent of the Lessor, at
its office during business hours. If the commencement date of this Lease is
other than the first day of the month, any rental adjustment or additional rents
hereinafter provided for shall be prorated accordingly. The Lessee will pay the
rent as herein provided, without deduction whatsoever, and without any
obligation of the Lessor to make demand for it. Any installment of rent accruing
hereunder and any other sum payable hereunder, if not paid when due, shall bear
interest at the rate of eighteen percent (18%) per annum until paid.

4. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 22nd day of July, 2011, as to Lessee and this
27th day of July, 2011, as to Lessor.

 

Signed and acknowledged   Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:     By:   MV Realty, Inc.     Its:   Managing Agent

/S/    KELLI L. WILSON        

    By:   

/S/    BARBARA J. GILMORE        

      Barbara J. Gilmore

KELLI L. WILSON

      Authorized Signer Print Name      

/S/    KATHLEEN NELMS        

     

KATHLEEN NELMS

      Print Name        

LESSEE: 

 

MERRIMACK SERVICES CORPORATION

    dba PC CONNECTION SERVICES

/S/    LINDA JACKSON        

    By:   

/S/    ROBERT A. PRATT        

 

LINDA JACKSON

    Title:   

VP Facilities&Site Services

 

Print Name      

/S/    MICHELLE GAUTHIER        

     

MICHELLE GAUTHIER

      Print Name      

 

2



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 27th day of July, 2011,
by Barbara J. Gilmore, Authorized Signer of MV Realty, Inc., Managing Agent of
EWE WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/S/    SHARON L. RISLUND        

Notary Public

STATE OF NH, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 22nd day of July, 2011,
by Robert Pratt, the VP of Facilities of MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, a corporation on behalf of said corporation.

 

/S/    DOLORES R COLLINS        

NOTARY PUBLIC

 

3